Citation Nr: 1018417	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 11, 2007 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to 
June 1997 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
and awarded a 50 percent disability rating for PTSD, 
effective June 11, 2007.

The North Carolina Division of Veterans Affairs withdrew its 
Power of Attorney in March 2010.

The issue of entitlement to service connection for a 
traumatic brain injury (TBI) has been raised by the Veteran 
in a November 2009 informal claim, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran filed an informal claim for service 
connection for PTSD on June 11, 2007.  In a February 2008 
rating decision, the RO granted service connection for PTSD, 
effective June 11, 2007.

2.  The Veteran filed an informal claim for service 
connection for PTSD on June 7, 2007.

3.  The Veteran's June 7, 2007, claim for service connection 
for PTSD remained open and unadjudicated until the RO's 
February 2008 grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 7, 2007 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.160(c), 3.400 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an effective date earlier than June 
11, 2007 for the grant of service connection for PTSD arises 
from his disagreement with the date assigned following the 
grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the Veteran's private and VA 
treatment records, and afforded him a VA examination with 
respect to his claim in January 2008.  In addition, the 
Veteran was offered the opportunity to testify before the 
Board, but he declined the offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date 

The Veteran seeks an effective date earlier than June 11, 
2007 for the grant of service connection for PTSD.  He claims 
that a effective date in 2005 is warranted because he has 
been receiving treatment for PTSD since that time.

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) 
[Emphasis Added].

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to a 
veteran, it will be considered filed as of the date of 
receipt of the informal claim. When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

The Veteran filed a formal claim for service connection for 
PTSD on June 11, 2007, more than one year after his 
separation from active service in both June 1997 and March 
2005.  Where a claim has been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the record reflects that the Veteran was 
diagnosed with PTSD in 2005.  Thus, the later date is the 
date the claim for service connection was received. It is 
significant that while the disability in this case pre-
existed the Veteran's claim, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD was filed prior to June 11, 2007, the Board finds that 
the Veteran filed an earlier informal claim for benefits 
related to PTSD on June 7, 2007.  On that date, VA received a 
letter from the Veteran requesting service connection for 
PTSD.  

As the evidence reflects that the Veteran was initially 
diagnosed with PTSD in 2005, the later date is the date the 
claim was received.  It follows, therefore, that the correct 
effective date of service connection is June 7, 2007, when 
his first informal claim was received.

The Veteran has not contended that he filed a claim prior to 
June 7, 2007 and there is no other evidence of an earlier 
claim.  

In light of the foregoing, the Board finds that on June 7, 
2007, when he filed his initial claim, the Veteran had PTSD 
related to his active service.  An earlier effective date of 
June 7, 2007, is therefore warranted.  The benefit-of-the-
doubt rule has been considered in rendering this decision. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier of June 7, 2007 for 
the grant of service connection for PTSD is granted.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


